     Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 1 of 38




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION


UNITED STATES OF AMERICA ex rel.
TIFFANY MONTCRIEFF, ROBERTA
MARTINEZ, and ALICIA BURNETT,

                      Plaintiffs,
                                      Civil Action No. SA-17-CV-00317-XR
     vs.

PERIPHERAL VASCULAR
ASSOCIATES P.A.,

                      Defendant.



APPENDIX IN SUPPORT OF RELATORS’ MOTION FOR SUMMARY JUDGMENT,
   OR IN THE ALTERNATIVE PARTIAL SUMMARY JUDGMENT AGAINST
         DEFENDANT PERIPHERAL VASCULAR ASSOCIATES, P.A.
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 2 of 38




                     Facts                                              Evidence
1.      PVA billed Medicare and other federal       Declaration of Sarvenaz J. Fahimi in Support
payers for vascular studies and E/M Services        of Relators’ Motion for Summary Judgment
using the electronic version of the CMS-1500        or in the Alternative, Partial Summary
form.                                               Judgment (“Fahimi Decl.”) at ¶ 5; Ex. 4 to
                                                    Fahimi Decl., October 10, 2019 Dep. Tr. of
                                                    Katherine Britt at 181:1-9.

2.      The CMS-1500 includes several               Fahimi Decl. ¶ 41; Ex. 40 to Fahimi Decl.,
explicit certifications by the provider,            CMS-1500 claim certification form;
including that the claim submitted: (1) is
“true, accurate and complete”; (2) “complies        See also Fahimi Decl. ¶ 205; Ex. 204 to
with all applicable Medicare and/or Medicaid        Fahimi Decl., CMS MLN4649244, February
laws, regulations, and program instructions         2019, MLN Booklet at p. 11 (“you are filing a
for payment…”; and (3) that the “services on        bill with the federal government and
this form were medically necessary and              certifying you earned the payment
personally furnished by me…”                        requested.”)

3.     PVA billed Medicare and other federal Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., June
payers for vascular studies and E/M Services 5, 2020 Dep. Tr. of Grady Alsabrook, M.D. at
using CPT codes.                             32:11-22; 40:22-41:2; 48:22-49:9;

                                                    Fahimi Decl. ¶ 4; Ex. 3 to Fahimi Decl., June
                                                    3, 2020 Dep. Tr. of John Gilpin at 22:15-24;

                                                    Fahimi Decl. ¶ 6; Ex. 5 to Fahimi Decl., June
                                                    4, 2020 Dep. Tr. of Lois Fiala, M.D. at 17:13-
                                                    18:7 (testifying it is a “billing code”); 20:14-
                                                    20:16 (testifying billing globally for
                                                    ultrasound services);

                                                    See also Fahimi Decl. ¶ 55; Ex. 54 to Fahimi
                                                    Decl., Compendium of patient files for
                                                    patients who had an E/M office visit and
                                                    related ultrasound studies, including
                                                    corresponding billing data for both,
                                                    evidencing double dipping).




4.     CPT codes are 5-digit codes, the     Fahimi Decl. ¶ 6; Ex. 5 to Fahimi Decl., Dep.
meaning of which are described in the AMA’s Tr. of Dr. Fiala at 39:12-41:16,
CPT manual.                                 Ex. 2 to Fiala Dep, CPT 2017 Professional
                                            Manual;
Use of the AMA’s CPT codes for radiologic
and other diagnostic procedures billed to   See also Fahimi Decl. ¶ 46; Ex. 45 to Fahimi
Medicare has been mandated by Federal       Decl., excerpts from the 2020 CPT
Regulation since at least 2002.             Professional Manual;

                                                    Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
                                                    excerpts from the CPT 2000 Manual;


                                                1
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 3 of 38




                                                     Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl., June
                                                     1, 2020 Dep. Tr. of Barbara Burrow at 25:15-
                                                     25:23 (“Q. What is the CPT code that you
                                                     reference? A. So a CPT code is the -- is a
                                                     number or sometimes a number and a letter
                                                     that represents the ultrasound procedure. So,
                                                     like, a carotid is a 93880. Q. And those are
                                                     codes that are recognized by payors such as
                                                     Medicare. Is that correct? A. Correct.”);

                                                     Fahimi Decl. ¶ 38; Ex. 37 to Fahimi Decl.
                                                     (Medicare Claims Processing Manual:
                                                     Chapter 13 – Radiology Services and Other
                                                     Diagnostic Procedures), § 10.1 (“Acceptable
                                                     HCPCS codes for radiology and other
                                                     diagnostic services are taken primarily from
                                                     the CPT-4 portion of HCPCS. . . . Charges
                                                     must be reported by HCPCS code.”);

                                                     See also Fahimi Decl. ¶ 3; Ex. 2 to Fahimi
                                                     Decl., June 1, 2020 Dep. Tr. of Barbara
                                                     Burrow at 25:15-25:23 (“A. So a CPT code is
                                                     the -- is a number or sometimes a number and
                                                     a letter that represents the ultrasound
                                                     procedure. So, like, a carotid is a 93880. Q.
                                                     And those are codes that are recognized by
                                                     payors such as Medicare. Is that correct? A.
                                                     Correct.”).

5.      Each 5-digit code can also be further        Fahimi Decl. ¶ 5; Ex. 4 to Fahimi Decl., Britt
detailed using a 2-character “modifier”              Dep. Tr. at 84:13-84:18 (stating “. . .Global
code—the meanings of which are also                  billing means you bill both, the professional
described in the AMA’s CPT manual.                   and the technical component combined. You
Pertinent here, some of the modifiers indicate       don't put a modifier. You don't separate
that only part of the service described by the       billing a technical and billing a professional,
5-digit code has been performed. In the case         so you would -- we bill it globally. We bill it
of ultrasound services of the type at issue in       as one CPT code without modifiers.”);
this case, the 5-digit CPT codes encompass
both a “professional” and “technical”                Fahimi Decl. ¶ 4 Ex. 3 to Fahimi Decl. Gilpin
component, each of which can be billed for           Dep. Tr. at 24:14-25:5 (testifying that global
using a 2-character modifier.                        billing is used by PVA and PVA gets
                                                     reimbursed under one number for the
                                                     professional and technical component)

                                                     See also Fahimi Decl. ¶ 197; Ex. 196 to
                                                     Fahimi Decl., Expert Report of James
                                                     Alexander, M.D. at p. 8.


6.     When both the technical and
professional components have been


                                                 2
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 4 of 38



completed, the provider may simply use the            Fahimi Decl. ¶ 4; Ex. 3 to Fahimi Decl.
5-digit CPT code, with no modifier. Doing so          Gilpin Dep. Tr. at 24:14-25:5 (testifying that
is sometimes referred to as billing on a              global billing is used by PVA and PVA gets
“global” basis.                                       reimbursed under one number for the
                                                      professional and technical component);

                                                      Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dr.
                                                      Alsabrook Dep. Tr. at 30:5-15 (testifying
                                                      ultrasound includes both the technical and
                                                      professional components, and when both are
                                                      done by PVA it is billed globally), 32:11-22,
                                                      and Ex. 2 to Dr. Alsabrook Dep, CPT 2017
                                                      Professional Manual, (testifying each five-
                                                      digit code has test it is indicated for billing).

7.      For all vascular studies performed in         Fahimi Decl. ¶ 4; Ex. 3 to Fahimi Decl.,
its vascular laboratories, PVA billed using the       Gilpin Dep. Tr. at 24:14-25:5 (testifying that
“global” CPT code, without modifier.                  global billing is used by PVA and PVA gets
                                                      reimbursed under one number for the
                                                      professional and technical component);
                                                      Fahimi Decl. ¶ 5; Ex. 4 to Fahimi Decl., Britt
                                                      Dep. Tr. at 84:13-84:18 (stating “at Global
                                                      billing means you bill both, the professional
                                                      and the technical component combined. You
                                                      don't put a modifier. You don't separate
                                                      billing a technical and billing a professional,
                                                      so you would -- we bill it globally. We bill it
                                                      as one CPT code without modifiers.”)

                                                      See also Decl. ¶ 9; Ex. 8 to Fahimi Decl.,
                                                      June 2, 2020 Dep. Tr. of Lyssa Ochoa, M.D.,
                                                      former PVA vascular surgeon at 26:9-11.

8.      The global CPT codes used by PVA              Fahimi Decl. ¶ 5; Ex. 4 to Fahimi Decl., Britt
require completion of a written report                Dep. Tr. at 74:16-19 (testifying physician
reflecting the physician’s interpretation             completes a separate written report);

                                                      Fahimi Decl. ¶ 6; Ex. 5 to Fahimi Decl. Dr.
                                                      Fiala Dep. Tr. at 32:9-33:3 (testifying that
                                                      Medstreaming provides a time stamp
                                                      signature for a physician to signify
                                                      completion of an ultrasound report), 44:12-19
                                                      (testifying that a separate and distinct
                                                      standalone report is needed for completing the
                                                      professional component);

                                                      Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                      Burrow Dep. Tr. at 150:1-14 (testifying that
                                                      in order to avoid audits PVA needed to ensure
                                                      there was “some sort of document with a
                                                      signature on it” summarizing the ultrasound
                                                      interpretation);


                                                  3
Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 5 of 38




                                   Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dr.
                                   Alsabrook Dep. Tr. at 36:8-23, and Ex. 2 to
                                   Dr. Alsabrook Dep., CPT 2017 Professional
                                   Manual (testifying professional component
                                   must be documented);

                                   Fahimi Decl. ¶ 4; Ex. 3 to Fahimi Decl.,
                                   Gilpin Dep. Tr. at 29:2-13 (testifying that
                                   physicians do “sign off” on medstreaming);

                                   See also Fahimi Decl. ¶ 9; Ex. 8, June 2, 2020
                                   Dep. Tr. of Lyssa Ochoa, M.D., former PVA
                                   physician describing her current clinic policy
                                   using same database at 30:18-33:9 (“So once
                                   a registered vascular tech completes the
                                   preliminary findings, could you just describe
                                   for me what the next steps are in your
                                   interpretation and finalizing those scans?
                                   A. Once the RVT has completed their study,
                                   they will write a preliminary conclusion. The
                                   physician will review the study, the images
                                   themselves, and edit or change any of the
                                   interpretations that they see fit. And then, as
                                   you mentioned, we sign off, which means we
                                   finalize it and our name gets attached to the
                                   bottom of that study. Q. And that signing
                                   off you just mentioned, is that what you're
                                   saying you use MedStreaming to do? A.
                                   Correct. Q. So that would be considered
                                   like a standalone report for the scan. Is that
                                   correct? A. Correct. Q. And do you
                                   have any understanding of at what point or
                                   when those services for ultrasounds that are
                                   conducted at SAVE are considered complete
                                   for purposes of billing globally, as you
                                   mentioned, to Medicare? A. They are
                                   complete once the physician has finalized the
                                   report. Q. That same report we just talked
                                   about through MedStreaming. Correct? A.
                                   Correct. Q. So based on what you're
                                   saying, at your current practice at SAVE do
                                   you ever bill for the global service, which
                                   would include the professional component
                                   related to ultrasound services at SAVE, before
                                   that final report is signed that you just
                                   mentioned? A. No. Q. And why is
                                   that? A. You cannot bill for the
                                   physician's services until you have finalized
                                   that report.”) (emphasis added);




                               4
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 6 of 38



                                                      See also Fahimi Decl. ¶ 46; Ex. 45 to Fahimi
                                                      Decl., excerpts from the 2020 CPT
                                                      Professional Manual;

                                                      Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
                                                      excerpts from the CPT 2000 Manual;


9.      Other than for a brief period in early        Fahimi Decl. ¶ 6; Ex. 5 to Fahimi Decl. at Dr.
2017, described below, PVA billed vascular            Fiala Dep. Tr. at 44:12-19 (testifying that a
studies using “global” CPT codes, without             separate and distinct standalone report is
modifier, regardless of whether a final report        needed for completing the professional
had been generated and signed by an                   component), Dr. Fiala Dep. Tr. 62:7-67:23,
interpreting physician.                               Exs. 4, 5, 6 to Dr. Fiala Dep. including patient
                                                      chart, final report of scan and bill submission
                                                      to Medicare (testifying that the ultrasound
                                                      study for the patient referenced in Exs. 4-6
                                                      was signed two years after the scan was
                                                      completed and no signature was in the patient
                                                      chart);
                                                      Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                      Burrow Dep. Tr. at 49:16-50:18 (testifying
                                                      that PVA physician does not put a note in
                                                      patient charts where referring physician
                                                      orders only an ultrasound), Ex. 1 to Burrow
                                                      Dep. including a PVA patient file;

                                                      See Fahimi Decl. ¶¶ 57-196; Exs. 56-195,
                                                      PVA patient charts and corresponding billing
                                                      information.



10.     For 24.2% of vascular studies billed          Fahimi Decl. ¶ 201; Ex. 200 to Fahimi Decl.,
by PVA to Medicare, PVA used “global”                 July 8, 2020 Supplemental Report of Zachary
CPT codes, without modifier, despite no final         Nye, PhD. at p. 2-3, Exs. 2 and 4d of Supp.
report having been generated and signed in            Report (percentage calculated of false billings
the MedStreaming system by an interpreting            for total payments in PVA system data for
physician.                                            imaging);

                                                      See, e.g., Fahimi Decl. ¶¶ 57-196; Exs. 56-
                                                      195, PVA patient charts and corresponding
                                                      billing information.

11.     The PVA physicians’ interpretations           Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dr.
of vascular studies may be reflected in one or        Alsabrook Dep. Tr. at 94:2-16 (testifying that
both of two places: (1) a final, electronically       final report in Medstreaming and E&M note
signed MedStreaming report; and (2) an                are only locations physicians at PVA
“encounter note” in the AllScripts Electronic         document interpretation of imaging).
Medical Record system reflecting a patient
visit with a PVA physician, electronically
signed by the PVA physician.


                                                  5
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 7 of 38




12.     Some of the individuals on which            Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
PVA performed vascular studies were                 Hembling Dep. Tr. at 32:20-33:11 (testifying
referred to PVA only for the studies, and not       some patients are referred to PVA by treating
for evaluation, management, or treatment.           physicians for testing only);
PVA referred to these as “testing only”
patients.                                           Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                    Burrow Dep. Tr. at 29:24-30:9 (testifying “if
                                                    it is a testing only and it is not seeing one of
                                                    our physicians and it comes into our clinic,
                                                    they're required to have an order from the
                                                    doctor sending them.”);

                                                    see also Fahimi Decl. ¶ 4; Ex. 3 to Fahimi
                                                    Decl. Gilpin Dep. Tr. at 57:15-23 (testifying
                                                    that patients can be referred to PVA with an
                                                    “order to be seen to either do a direct study or
                                                    a consult.”)

                                                    See, e.g., Fahimi Decl. ¶¶75-196; Exs. 74-
                                                    195, PVA testing only patient charts and
                                                    corresponding billing information;

                                                    Fahimi Decl. ¶ 54; Ex. 53 to Fahimi Decl.,
                                                    Compendium of testing only patients.


13.   “Testing only” patients did not receive       Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
E/M Services from PVA.                              Hembling Dep. Tr. at 32:20-33:11 (testifying
                                                    some patients are referred to PVA by treating
                                                    physicians for testing only);

                                                    Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                    Burrow Dep. Tr. at 29:24-30:9 (testifying “if
                                                    it is a testing only and it is not seeing one of
                                                    our physicians and it comes into our clinic,
                                                    they're required to have an order from the
                                                    doctor sending them.”);

                                                    see also Fahimi Decl. ¶ 4; Ex. 3 to Fahimi
                                                    Decl. Gilpin Dep. Tr. at 57:15-23 (testifying
                                                    that patients can be referred to PVA with an
                                                    “order to be seen to either do a direct study or
                                                    a consult.”);

                                                    See also Fahimi Decl. ¶¶75-196; Exs. 74-195,
                                                    PVA testing only patient charts and
                                                    corresponding billing information;

                                                    Fahimi Decl. ¶ 54; Ex. 53 to Fahimi Decl.,
                                                    Compendium of testing only patients.




                                                6
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 8 of 38



14.     With respect to “testing only” patients,       Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
there are no encounter notes in AllScripts             Burrow Dep. Tr. at 49:16-50:18 (testifying
reflecting a physician visit or physician              that PVA physician does not put a note in
interpretation of vascular studies.                    patient charts where referring physician
                                                       orders only an ultrasound), Ex. 1 to Burrow
                                                       Dep. including a PVA patient file;

                                                       See also Fahimi Decl. ¶¶75-196; Exs. 74-195,
                                                       PVA testing only patient charts and
                                                       corresponding billing information;

                                                       Fahimi Decl. ¶ 54; Ex. 53 to Fahimi Decl.,
                                                       Compendium of testing only patients.

15.     The CPT definitions explicitly                 Fahimi Decl. ¶ 6; Ex. 5 to Fahimi Decl., Dr.
prohibit billing for both an E/M Service and a         Fiala Dep. Tr. at 55:4-15, 58:3-14 (testifying
vascular study based on a note such as this in         that all staff receive Medical Documentation
a patient chart.                                       and Coding Pledge at PVA, including section
                                                       on “Duplicate Billing”), Ex. 3 to Fiala Dep.,
                                                       PVA Medical Documentation and Coding
                                                       Pledge, including policy stating, "Duplicate
                                                       billing occurs when a claim containing CPT
                                                       and/or HCPCS codes defining a particular
                                                       medical service is submitted more than once
                                                       to a primary or secondary payor.”;
                                                       Fahimi Decl. ¶ 5; Ex. 4 to Fahimi Decl., Britt
                                                       Dep. Tr. at 126:25-127:13 (testifying that
                                                       CPT codes are derived from the CPT
                                                       “manual”.);

                                                       Fahimi Decl. ¶ 46; Ex. 45 to Fahimi Decl.,
                                                       excerpts from the CPT 2020 Professional
                                                       Manual;

                                                       Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
                                                       excerpts from the CPT 2000 Manual;

                                                       Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
                                                       July 8, 2020 Supplemental Report of James
                                                       Alexander, M.D. at pages 20-21, Ex. 10 of
                                                       Supp. Report, excerpts of CPT 2017
                                                       Professional Manual, Ex. 14 to Supp. Report,
                                                       article from The Code: The official Medical
                                                       Coding Newsletter of Miramed;

                                                       Fahimi Decl. ¶ 207; Ex. 206 to Fahimi Decl.,
                                                       July 21, 2020 Dep. Tr. of James Alexander,
                                                       M.D. at 158:18-25 (testifying that the AMA
                                                       and CPT worked together in formulating the
                                                       CPT Manual);




                                                   7
Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 9 of 38



                                   See also Fahimi Decl. ¶ 8; Ex. 7 to Fahimi
                                   Decl., July 23, 2020 Dep. Tr. of PVA expert
                                   Melissa Scott, CPC, CHC, CHIAP at 81:21-
                                   82:5; Scott Dep. Exs. 5-14 (testifying to
                                   authorities stating a stand-alone report is
                                   required, attached to Supp. Report of Dr.
                                   Alexander—Q. So I understand what you're
                                   saying, and I'm not asking you if they're
                                   authoritative. What I'm asking is if you're
                                   aware of any publication or articles that
                                   would be contrary to this, to what we just
                                   went over? A. I am not -- MR. COLE:
                                   Object to the form. THE WITNESS: Sorry.
                                   A. I am not aware of anything to the
                                   contrary, nor am I aware of anything that
                                   states otherwise. );

                                   and Fahimi Decl. ¶ 7; Ex. 6 to Fahimi Decl.,
                                   Dr. Collier Dep. Tr. at 43:17-44:7, 44:8-45:9;
                                   49:22-50:4

                                   (“Q. So the vast majority of your services at
                                   the vascular lab, you have a patient visit and
                                   then that same day they have a scan or
                                   multiple scans performed? A. Correct.
                                   Q. And you bill for both the -- an E/M code
                                   and for the imaging. Correct? A. Correct.
                                   Q. And in all those cases where you bill for
                                   both an E/M code and an imaging code, by
                                   the time your company bills the payer, there's
                                   both a signed note in the history and physical
                                   EMR and there is a signed vascular lab report.
                                   Correct? [Objection] A. Correct. Since we
                                   went electronic, three or four years ago, yes.”)


                                   (“BY MR. BERGER: Q. And prior to that
                                   time, was your practice different as far as the
                                   timing of billing, vis-à-vis the signing of
                                   reports? A. I'd have to say it probably was
                                   because I would dictate my report sort of
                                   through the hospital system. And, basically,
                                   we used their transcriptionist to do that.
                                   And if the patient came, I would fill out like a
                                   superbill and give it to my office manager,
                                   who did the billing. So before I signed off,
                                   I'm sure those bills were going out. Q.
                                   When you say you would dictate the report,
                                   you would dictate both the history and
                                   physical report and the vascular lab report?
                                   A. Yes, sir. Q. And did that result in two
                                   separate reports or just one report? A.
                                   Two separate reports. Q. Were there --


                               8
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 10 of 38



                                                      what would you call those separate reports?
                                                      A. Separate reports, not to sound funny.
                                                      Q. What was the name for the first one, what
                                                      was the name for the second one? A.
                                                      Well, one was, obviously, the office visit,
                                                      whatever you want to call it, medical records.
                                                      The other was the vascular lab report.”)

                                                      (“Q. [] So for your patients where you were
                                                      doing both an evaluation and management
                                                      visit and a scan on the same day, you can't
                                                      think of any situation where you did not
                                                      dictate and sign the two separate reports?
                                                      A. Correct. Yeah. The vascular lab and the
                                                      medical history and physical were two
                                                      different things.”).

                                                      See, e.g., Fahimi Decl. ¶¶57-74; Exs. 56-73,
                                                      PVA patient files including patients seen for
                                                      office visit as well as ultrasound studies;


                                                      See also Fahimi Decl. ¶ 55; Ex. 54 to Fahimi
                                                      Decl., Compendium of patient files for
                                                      patients who had an E/M office visit and
                                                      related ultrasound studies, including
                                                      corresponding billing data for both,
                                                      evidencing double dipping).

16.     In 2017, PVA attempted to modify its          Fahimi Decl. ¶ 4; Ex. 3 to Fahimi Decl.,
practices to ensure that bills for vascular           Gilpin Dep. Tr. at 35:24-36:9, 42:14-45:7
studies were not submitted until a final report       (testifying there was a change to policy), Ex.
in MedStreaming was generated and signed              1 to Gilpin Dep. including email from
by a PVA physician.                                   Barbara Burrow to Brian Hembling with
                                                      attachments including “Vascular Lab Billing
                                                      Process Change” and other attachments;
                                                      Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
                                                      Hembling Dep. Tr. at 55:6-56:8, 59:18-61:21
                                                      (testifying a change was made by the
                                                      compliance committee where bills for studies
                                                      could not be submitted until a final report was
                                                      generated), Ex. 4 to Hembling Dep., email
                                                      from Barbara Burrow to Brian Hembling with
                                                      attachments including document providing,
                                                        "Goal . . . The billing/coding process was
                                                      changed this year. It is now required for a
                                                      study to have a completed report to be signed
                                                      and read before it is billed.");

                                                      Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                      Burrow Dep. Tr. at 103:17-104:12, 108:21-
                                                      110:9 (testifying “for a little bit we were


                                                  9
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 11 of 38



                                                  billing and coding after the report was signed
                                                  and read.”), Ex. 8 to Burrow Dep., May 30,
                                                  2017 email from Barbara Burrow to Brian
                                                  Hembling with attachments including
                                                  “Vascular Lab Billing Process Change”
                                                  documents.




17.      After several months, PVA returned to    Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
its prior practice of billing for the global      Hembling Dep. Tr. at 62:11-63:19 (testifying
service upon completion of the technical          the change to billing policy was no longer in
component, regardless of whether a final          place sometime in 2017 or 2018).
MedStreaming report had been generated and
signed.

18.    For certain tests, during some of the      Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
pertinent time period, PVA utilized a “pool”      Burrow Dep. Tr. at 122:13-123:18, Ex. 8 to
reading system, pursuant to which any             Burrow Dep., (referring to portion of exhibit 8
number of PVA physicians could review and         stating “physicians were having problems
sign MedStreaming reports, irrespective of        reading reports in a timely fashion” and
the physician name that appeared on the           testifying that document referencing “read
charge to a payer.                                times” and “office read groups” meant that
                                                  PVA “can assign to a group of doctors where
                                                  they can all see it, and the first one who gets
                                                  to it can read and sign off.”);

                                                  Fahimi Decl. ¶ 6; Ex. 5 to Fahimi Decl., Dr.
                                                  Fiala Dep. Tr. at 72:21-73:24, Ex. 7 to Fiala
                                                  Dep., including May 30, 2017 email with
                                                  attachments and “read times,” (testifying that
                                                  PVA created read groups.)



19.     ICAVL certification helps market the      Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
quality of PVA, especially for hospitals. The     Burrow Dep. Tr. at 71:15-72:2 (testifying
certification is a selling point and              ICAVL is a “. . . good reminder to make sure
“. . .good reminder to make sure that             that you meet certain standards”);
you meet certain standards.”
                                                  see also Fahimi Decl. ¶ 6; Ex. 5 to Fahimi
                                                  Decl., Dr. Fiala Dep. Tr. at 52:4-53:14
                                                  (testifying ICAVL is used for “promoting our
                                                  group for marketing purposes.”);

                                                  Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dr.
                                                  Alsabrook Dep. Tr. at 22:9-18, 86:2-87:8
                                                  (testifying he has been the PVA Compliance
                                                  Officer since 2016 and is “You know, I
                                                  actually do not know much about ICAVL . .
                                                  .”)



                                                 10
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 12 of 38



                                                  See also Fahimi Decl. ¶ 28; Ex. 27 to Fahimi
                                                  Decl., PVA website excerpt.
                                                  https://pvasatx.com/about-us/about-pva/
                                                  (PVA marketing the certification on PVA
                                                  website)

20.      PVA’s “Medical Documentation &           Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
Coding Compliance Pledge,” purportedly            PVA Medical Documentation & Coding
applicable to all PVA employees, states:          Compliance Pledge at DEF000694;
•        PVA “subscribes to the documentation
standards published by the Health Care            See also Fahimi Decl. ¶ 9; Ex. 8, June 2, 2020
Financing Administration and the American         Dep. Tr. of Lyssa Ochoa, M.D., former PVA
Medical Association”;                             physician describing her current clinic policy
•        “All services provided should be         using same database at 30:18-33:9 (“So once
documented and coded”; and                        a registered vascular tech completes the
•        “It should be understood that the        preliminary findings, could you just describe
patient’s chart is the only defense against of    for me what the next steps are in your
[sic] a claim of fraud or abuse. If it is not     interpretation and finalizing those scans?
documented, it never happened and cannot be       A. Once the RVT has completed their study,
billed.”                                          they will write a preliminary conclusion. The
                                                  physician will review the study, the images
                                                  themselves, and edit or change any of the
                                                  interpretations that they see fit. And then, as
                                                  you mentioned, we sign off, which means we
                                                  finalize it and our name gets attached to the
                                                  bottom of that study. Q. And that signing
                                                  off you just mentioned, is that what you're
                                                  saying you use MedStreaming to do? A.
                                                  Correct. Q. So that would be considered
                                                  like a standalone report for the scan. Is that
                                                  correct? A. Correct. Q. And do you
                                                  have any understanding of at what point or
                                                  when those services for ultrasounds that are
                                                  conducted at SAVE are considered complete
                                                  for purposes of billing globally, as you
                                                  mentioned, to Medicare? A. They are
                                                  complete once the physician has finalized the
                                                  report. Q. That same report we just talked
                                                  about through MedStreaming. Correct? A.
                                                  Correct. Q. So based on what you're
                                                  saying, at your current practice at SAVE do
                                                  you ever bill for the global service, which
                                                  would include the professional component
                                                  related to ultrasound services at SAVE, before
                                                  that final report is signed that you just
                                                  mentioned? A. No. Q. And why is
                                                  that? A. You cannot bill for the
                                                  physician's services until you have finalized
                                                  that report.”) (emphasis added).

21.    The services at issue in this case fall    Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
within the umbrella of Radiology, and are         July 8, 2020 Supplemental Report of expert
primarily categorized as “Non-Invasive            Dr. Alexander at p. 635.


                                                 11
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 13 of 38



Vascular Diagnostic Studies,” which the
AMA’s CPT manual describes as follows:              Fahimi Decl. ¶ 46; Ex. 45 to Fahimi Decl.,
                                                    excerpts from 2020 CPT Professional
“Vascular studies include patient care              Manual;
required to perform the studies, supervision of
the studies and interpretation of study results Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
with copies for patient records of hard copy    excerpts from the CPT 2000 Manual;
output with analysis of all data, including
bidirectional vascular flow or imaging when
provided.”                                      Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dep.
                                                Tr. of Dr. Alsabrook at 33:21-34:10.
Dr. Alsabrook agreed that this paragraph
describes “the basic requirements for billing
any noninvasive vascular diagnostic study.”


22. Typically, and in PVA’s case, the               Fahimi Decl. ¶ 203; Ex. 202 to Fahimi Decl.,
technical component of these studies is             June 23, 2020 PVA Expert Report of Melissa
performed by a technologist, not a physician.       Scott, CPC, CHC, CHIAP at ¶¶29-30 of
Only a physician may perform the                    Report;
interpretation, analysis, and report aspects—
i.e., the professional component—of the             See also Fahimi Decl. ¶ 205; Ex. 204 to
services. These descriptions of technical           Fahimi Decl., CMS MLN4649244, February
component, professional component, and              2019, MLN Booklet at p. 11 (“you are filing a
global billing are not disputed, as evidenced       bill with the federal government and
by their equivalent description in the report of    certifying you earned the payment
PVA’s expert, Melissa Scott.                        requested.”);

                                                    Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                    Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                    (stating fraud includes “incorrect reporting of
                                                    diagnoses or procedures in order to maximize
                                                    payments” and billing for services not
                                                    provided.)
23.     The CPT Manual also contains an             Fahimi Decl. ¶ 46; Ex. 45 to Fahimi Decl.,
introductory section pertinent to Radiology,        excerpts from 2020 CPT Professional
entitled “Radiology Guidelines (Including           Manual;
Nuclear Medicine and Diagnostic
Ultrasound).” Those Radiology Guidelines            Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
end with a paragraph entitled “Written              excerpts from the CPT 2000 Manual;
Report(s),” which states:
                                                    Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
“A written report, signed by the interpreting       Alexander Supp. Report at Ex. 14 & p. 455;
physician, should be considered an integral
part of a radiologic procedure or                   See also Fahimi Decl. ¶ 5; Ex. 4 to Fahimi
interpretation.”                                    Decl., Britt Dep. Tr. at 126:25-127:13
                                                    (testifying that CPT codes are derived from
                                                    the CPT “manual”.).

                                                    See also Fahimi Decl. ¶ 9; Ex. 8 to Fahimi
                                                    Decl., June 2, 2020 Dep. Tr. of Lyssa Ochoa,
                                                    M.D., former PVA physician describing her
                                                    current clinic policy using same database at


                                                   12
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 14 of 38



                                                   30:18-33:9 (“So once a registered vascular
                                                   tech completes the preliminary findings,
                                                   could you just describe for me what the next
                                                   steps are in your interpretation and finalizing
                                                   those scans? A. Once the RVT has
                                                   completed their study, they will write a
                                                   preliminary conclusion. The physician will
                                                   review the study, the images themselves, and
                                                   edit or change any of the interpretations that
                                                   they see fit. And then, as you mentioned, we
                                                   sign off, which means we finalize it and our
                                                   name gets attached to the bottom of that
                                                   study. Q. And that signing off you just
                                                   mentioned, is that what you're saying you use
                                                   MedStreaming to do? A. Correct. Q.
                                                   So that would be considered like a standalone
                                                   report for the scan. Is that correct? A.
                                                   Correct. Q. And do you have any
                                                   understanding of at what point or when those
                                                   services for ultrasounds that are conducted at
                                                   SAVE are considered complete for purposes
                                                   of billing globally, as you mentioned, to
                                                   Medicare? A. They are complete once the
                                                   physician has finalized the report. Q. That
                                                   same report we just talked about through
                                                   MedStreaming. Correct? A. Correct. Q.
                                                   So based on what you're saying, at your
                                                   current practice at SAVE do you ever bill for
                                                   the global service, which would include the
                                                   professional component related to ultrasound
                                                   services at SAVE, before that final report is
                                                   signed that you just mentioned? A. No.
                                                   Q. And why is that? A. You cannot bill
                                                   for the physician's services until you have
                                                   finalized that report.”) (emphasis added).

24.    The CPT Manual also contains an             Fahimi Decl. ¶ 46; Ex. 45 to Fahimi Decl.,
introduction to “Diagnostic Ultrasound”            excerpts from 2020 CPT Professional
services, which reiterates the requirement of a    Manual;
written report:
                                                   Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
“Use of ultrasound, without thorough               excerpts from the CPT 2000 Manual;
evaluation of organ(s) or anatomic region,
image documentation, and final, written
report, is not separately reportable.”             Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
                                                   Alexander Supp. Report at Ex. 14 & p. 455.

                                                   See also Fahimi Decl. ¶ 5; Ex. 4 to Fahimi
                                                   Decl., Britt Dep. Tr. at 126:25-127:13
                                                   (testifying that CPT codes are derived from
                                                   the CPT “manual”.);




                                                  13
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 15 of 38



                                                  See also Fahimi Decl. ¶ 9; Ex. 8, June 2, 2020
                                                  Dep. Tr. of Lyssa Ochoa, M.D., former PVA
                                                  physician describing her current clinic policy
                                                  using same database at 30:18-33:9 (“So once
                                                  a registered vascular tech completes the
                                                  preliminary findings, could you just describe
                                                  for me what the next steps are in your
                                                  interpretation and finalizing those scans?
                                                  A. Once the RVT has completed their study,
                                                  they will write a preliminary conclusion. The
                                                  physician will review the study, the images
                                                  themselves, and edit or change any of the
                                                  interpretations that they see fit. And then, as
                                                  you mentioned, we sign off, which means we
                                                  finalize it and our name gets attached to the
                                                  bottom of that study. Q. And that signing
                                                  off you just mentioned, is that what you're
                                                  saying you use MedStreaming to do? A.
                                                  Correct. Q. So that would be considered
                                                  like a standalone report for the scan. Is that
                                                  correct? A. Correct. Q. And do you
                                                  have any understanding of at what point or
                                                  when those services for ultrasounds that are
                                                  conducted at SAVE are considered complete
                                                  for purposes of billing globally, as you
                                                  mentioned, to Medicare? A. They are
                                                  complete once the physician has finalized the
                                                  report. Q. That same report we just talked
                                                  about through MedStreaming. Correct? A.
                                                  Correct. Q. So based on what you're
                                                  saying, at your current practice at SAVE do
                                                  you ever bill for the global service, which
                                                  would include the professional component
                                                  related to ultrasound services at SAVE, before
                                                  that final report is signed that you just
                                                  mentioned? A. No. Q. And why is
                                                  that? A. You cannot bill for the
                                                  physician's services until you have finalized
                                                  that report.”) (emphasis added).


25.     The global CPT code (which includes       Fahimi Decl. ¶ 46; Ex. 45 to Fahimi Decl.,
the Professional Component) cannot be billed      excerpts from 2020 CPT Professional
unless the physician’s interpretation of study    Manual;
results has been completed, as reflected in a
written report in the patient record.             Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
                                                  excerpts from the CPT 2000 Manual;

                                                  Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
                                                  Alexander Supp. Report at Ex. 14 & p. 455;

                                                  Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl.,
                                                  Alsabrook Dep. Tr. 36:25-37:9 (“Q. And


                                                 14
Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 16 of 38



                                when PVA is submitting a bill to Medicare
                                for the global service of a vascular diagnostic
                                study, would you agree with me that the steps
                                that you describe for the professional
                                component need to be documented
                                somewhere? [Objection] A. I would agree
                                that the steps of the -- of the professional
                                component, as I've previously stated, need to
                                be documented, yes.”);

                                See also Fahimi Decl. ¶ 9; Ex. 8, June 2, 2020
                                Dep. Tr. of Lyssa Ochoa, M.D., former PVA
                                physician describing her current clinic policy
                                using same database at 30:18-33:9 (“So once
                                a registered vascular tech completes the
                                preliminary findings, could you just describe
                                for me what the next steps are in your
                                interpretation and finalizing those scans?
                                A. Once the RVT has completed their study,
                                they will write a preliminary conclusion. The
                                physician will review the study, the images
                                themselves, and edit or change any of the
                                interpretations that they see fit. And then, as
                                you mentioned, we sign off, which means we
                                finalize it and our name gets attached to the
                                bottom of that study. Q. And that signing
                                off you just mentioned, is that what you're
                                saying you use MedStreaming to do? A.
                                Correct. Q. So that would be considered
                                like a standalone report for the scan. Is that
                                correct? A. Correct. Q. And do you
                                have any understanding of at what point or
                                when those services for ultrasounds that are
                                conducted at SAVE are considered complete
                                for purposes of billing globally, as you
                                mentioned, to Medicare? A. They are
                                complete once the physician has finalized the
                                report. Q. That same report we just talked
                                about through MedStreaming. Correct? A.
                                Correct. Q. So based on what you're
                                saying, at your current practice at SAVE do
                                you ever bill for the global service, which
                                would include the professional component
                                related to ultrasound services at SAVE, before
                                that final report is signed that you just
                                mentioned? A. No. Q. And why is
                                that? A. You cannot bill for the
                                physician's services until you have finalized
                                that report.”) (emphasis added);

                                See also Fahimi Decl. ¶ 205; Ex. 204 to
                                Fahimi Decl., CMS MLN4649244, February
                                2019, MLN Booklet at p. 11 (“you are filing a


                               15
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 17 of 38



                                                  bill with the federal government and
                                                  certifying you earned the payment
                                                  requested.”);

                                                  Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                  Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                  (stating fraud includes “incorrect reporting of
                                                  diagnoses or procedures in order to maximize
                                                  payments” and billing for services not
                                                  provided.)

26.     PVA billed for studies where the          Fahimi Decl. ¶ 201; Ex. 200 to Fahimi Decl.,
physician’s interpretation was not complete       Dr. Nye Supp. Report at Exs. 2 & 4d.;
for 24.2% of the vascular studies it performed
and billed, tainting 29.5% of the
reimbursement payments it received
(including 29.89% of all payments from
Medicare Part B).

27.      PVA admits that it frequently did not    Fahimi Decl. ¶ 4; Ex. 3 to Fahimi Decl.,
complete a signed, interpretive written report    Gilpin Dep. Tr. at 35:24-36:9, 42:14-45:7
in its reporting system (MedStreaming) prior      (testifying there was a change to policy), Ex.
to billing for the services                       1 to Gilpin Dep. including email from
                                                  Barbara Burrow to Brian Hembling with
                                                  attachments including “Vascular Lab Billing
                                                  Process Change” and other attachments;

                                                  Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
                                                  Hembling Dep. Tr. at 55:6-56:8, 59:18-61:21
                                                  (testifying a change was made by the
                                                  compliance committee where bills for studies
                                                  could not be submitted until a final report was
                                                  generated), Ex. 4 to Hembling Dep., email
                                                  from Barbara Burrow to Brian Hembling with
                                                  attachments including document providing,
                                                    "Goal . . . The billing/coding process was
                                                  changed this year. It is now required for a
                                                  study to have a completed report to be signed
                                                  and read before it is billed.";

                                                  Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                  Burrow Dep. Tr. at 103:17-104:12, 108:21-
                                                  110:9 (testifying “for a little bit we were
                                                  billing and coding after the report was signed
                                                  and read.”), Ex. 8 to Burrow Dep., May 30,
                                                  2017 email from Barbara Burrow to Brian
                                                  Hembling with attachments including
                                                  “Vascular Lab Billing Process Change”
                                                  documents;

                                                  Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
                                                  Hembling Dep. Tr. at 62:11-63:19 (testifying
                                                  the change to billing policy was no longer in


                                                 16
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 18 of 38



                                                  place sometime in 2017 or 2018 and PVA
                                                  went back to billing for ultrasounds not
                                                  documented in Medstreaming);

                                                  Fahimi Decl. ¶¶ 57-196; Exs. 56-195 to
                                                  Fahimi Decl., including PVA patient records
                                                  and corresponding billing information.

28.     PVA billers are instructed to submit      Fahimi Decl. ¶ 20; Ex. 19 to Fahimi Decl.,
bills once a study is “ready to be read by a      October 7, 2019 email from Barbara Burrow
physician.”                                       to Kathy Britt, at DEF0181011.

29.     PVA’s only defense to billing without     Fahimi Decl. ¶ 2; Ex.1 to Fahimi Decl., Dr.
record of a final report appears to be that in    Alsabrook Dep. Tr. at 94:2-16 (testifying that
those cases, its physicians’ written              final report in Medstreaming and E&M note
interpretations are reflected outside of its      are only locations physicians at PVA
MedStreaming system, in the notes of patient      document interpretation of imaging).
visits that occurred on the same day as the
vascular studies.

30.    For many patients, there was no visit      Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
with a PVA physician—they were only               Hembling Dep. Tr. at 32:20-33:11 (testifying
referred to PVA for a study and interpretation,   some patients are referred to PVA by treating
and their own non-PVA physician handled           physicians for testing only);
evaluation and management;
                                                  Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
                                                  Burrow Dep. Tr. at 29:24-30:9 (testifying “if
                                                  it is a testing only and it is not seeing one of
                                                  our physicians and it comes into our clinic,
                                                  they're required to have an order from the
                                                  doctor sending them.”);

                                                  see also Fahimi Decl. ¶ 4; Ex. 3 to Fahimi
                                                  Decl., Gilpin Dep. Tr. at 57:15-23 (testifying
                                                  that patients can be referred to PVA with an
                                                  “order to be seen to either do a direct study or
                                                  a consult.”);

                                                  Fahimi Decl. ¶¶75-196; Exs. 74-195 to
                                                  Fahimi Decl., including PVA patient files for
                                                  testing only patients, and corresponding
                                                  billing information;

                                                  Fahimi Decl. ¶ 54; Ex. 53 to Fahimi Decl.,
                                                  Compendium of testing only patients.

31.    For patients who had both a visit with     See Fahimi Decl. ¶ 46; Ex. 45 to Fahimi
a PVA physician and a vascular study, the         Decl., 2020 CPT Professional Manual;
CPT manual is crystal clear that an
interpretive note in a patient chart does not     Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
allow billing of both the patient visit (an       excerpts from the CPT 2000 Manual;
“Evaluation and Management” code in CPT
parlance) and the interpretation of a study;


                                                 17
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 19 of 38



instead, a stand-alone report must be              Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
generated.                                         Alexander Supp. Report at Ex. 14 & p. 455;

                                                   Fahimi Decl. ¶ 5; Ex. 4 to Fahimi Decl., Britt
                                                   Dep. Tr. at 126:25-127:13 (testifying that
                                                   CPT codes are derived from the CPT
                                                   “manual”.);

                                                   See also Fahimi Decl. ¶ 8; Ex. 7 to Fahimi
                                                   Decl., July 23, 2020 Dep. Tr. of PVA expert
                                                   Melissa Scott, CPC, CHC, CHIAP at 81:21-
                                                   82:5; Scott Dep. Exs. 5-14 (testifying with
                                                   regard to authorities stating a stand-alone
                                                   report is required, and evaluation and
                                                   management is distinct from interpretation of
                                                   a study—"Q. So I understand what you're
                                                   saying, and I'm not asking you if they're
                                                   authoritative. What I'm asking is if you're
                                                   aware of any publication or articles that
                                                   would be contrary to this, to what we just
                                                   went over? A. I am not -- MR. COLE:
                                                   Object to the form. THE WITNESS: Sorry.
                                                   A. I am not aware of anything to the
                                                   contrary, nor am I aware of anything that
                                                   states otherwise.” )

                                                   See also Fahimi Decl. ¶ 205; Ex. 204 to
                                                   Fahimi Decl., CMS MLN4649244, February
                                                   2019, MLN Booklet at p. 11 (“you are filing a
                                                   bill with the federal government and
                                                   certifying you earned the payment
                                                   requested.”);

                                                   Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                   Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                   (stating fraud includes “incorrect reporting of
                                                   diagnoses or procedures in order to maximize
                                                   payments” and billing for services not
                                                   provided.)


32.     Most of the individuals on which PVA       Fahimi Decl. ¶ 11; Ex. 10 to Fahimi Decl.,
conducts vascular studies are its own patients;    Hembling Dep. Tr. at 32:20-33:11.
i.e., PVA’s physicians are managing the
patient’s care. PVA also, however, conducts        Fahimi Decl. ¶¶75-196; Exs. 74-195 to
vascular studies that are ordered by non-PVA       Fahimi Decl. (including PVA patient files and
physicians, on patients who are under the care     corresponding billing information);
of those non-PVA physicians. PVA refers to
those individuals as “testing only” patients.      See also Fahimi Decl. ¶ 54; Ex. 53 to Fahimi
PVA’s physicians do not see those patients,        Decl., Compendium of testing only patients.
but only interpret the vascular studies
conducted by PVA’s technicians, the results
of which are transmitted back to the referring


                                                  18
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 20 of 38



physician for diagnosis, management, and
treatment.

33.     Using PVA’s medical record and            See Fahimi Decl. ¶ 201; Ex. 200 to Fahimi
billing data, Dr. Nye has calculated that PVA     Decl., Dr. Nye Supp. Report at Ex. 2;
submitted 11,728 charges for vascular studies
performed on “testing only” patients, for         see also Fahimi Decl. ¶ 202; Ex. 201 to
which there was no signed MedStreaming            Fahimi Decl., Dr. Nye 2nd Supp. Report at
report at the time the charge was submitted.      Exs. 10a & 10b (breakdown of the 11,728
                                                  charges by insurance type);


34.    Patient JL was referred to PVA for         See Fahimi Decl. ¶ 27; Exh. 26 to Fahimi
testing by a non-PVA physician, Dr. Juan E.       Decl. at PVA0005257.
Rubio, in April 2015.

35. PVA performed a Cerebrovascular               Fahimi Decl. ¶ 27; Ex. 26 to Fahimi Decl. at
Duplex Scan on JL on April 21, 2015.              PVA0005255.

36.    The MedStreaming report from patient       Fahimi Decl. ¶ 25; Ex. 24 to Fahimi Decl.;
JL’s study was not signed by a PVA                PVA0005264.
physician until almost two years later, on
March 9, 2017.

37.    Medicare, however, was billed for the      Fahimi Decl. ¶ 26; Ex. 25 to Fahimi Decl.;
service for patient JL shortly after the scan,    PVA0013205 – PVA0013206.
and PVA received $88.23 from Medicare on
May 7, 2015.

38.    There is no reflection in PVA’s           Fahimi Decl. ¶ 27; Ex. 26 to Fahimi Decl.;
medical record for JL of any patient visit, or   PVA0005251 – PVA0005259.
any other interpretation of the scan, other than
on March 9, 2017.

39. For patients such as JL who did not           See Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl.,
have an E/M visit, there is nowhere besides       Dr. Alsabrook Dep. Tr. at 94:2-16 (testifying
the MedStreaming Report that a physician’s        that final report in Medstreaming and E&M
interpretation could be reflected.                note are only locations physicians at PVA
                                                  document interpretation of imaging);

                                                  Fahimi Decl. ¶¶ 75-196; Exs. 74-195 to
                                                  Fahimi Decl. (including PVA patient files and
                                                  corresponding billing information);

                                                  See also Fahimi Decl. ¶ 54; Ex. 53 to Fahimi
                                                  Decl., Compendium of testing only patients.

40. The records of all 8,757 “testing only”       See Fahimi Decl. ¶¶ 75-196; Exs. 74-195
patients produced by PVA in discovery             (including records of testing only patients.);
follow the same pattern as JL: they come to
PVA for a vascular study only, and never see      See also Fahimi Decl. ¶ 54; Ex. 53 to Fahimi
a PVA physician. With no physician E/M            Decl., Compendium of testing only patients.
visit, there is nowhere besides the


                                                 19
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 21 of 38



MedStreaming report that a physician’s
interpretation could be reflected.

41. In all specialties, including vascular           Fahimi Decl. ¶ 2; Ex.1 to Fahimi Decl. , Dr.
disease management, patient visits, in billing       Alsabrook Dep. Tr. at 48:10-51:23.
parlance, are referred to as “E/M Services”
(short for “Evaluation and Management”).
And like vascular studies, E/M Services are
billed using the CPT codes published by the
AMA. The specific E/M code to be utilized,
and the corresponding level of
reimbursement, depends on the complexity of
the patient visit.

42. PVA’s defense to its submission of               Fahimi Decl. ¶ 203; Ex. 202 to Fahimi Decl.,
vascular study charges without a completed           Melissa Scott Report at p. 37, referring to
MedStreaming report is that the substance of         two-line E/M note as sufficient for
the physician’s interpretation is reported not       documenting ultrasound study;
in MedStreaming, but in the note describing
the E/M patient visit, which is signed by the        See also Fahimi Decl. ¶ 55; Ex. 54 to Fahimi
physician.                                           Decl., Compendium of patient files for
                                                     patients who had an E/M office visit and
                                                     related ultrasound studies, including
                                                     corresponding billing data for both,
                                                     evidencing double dipping).

43.     Unfortunately for PVA, the CPT               Fahimi Decl. ¶ 46; Ex. 45 to Fahimi Decl.,
definitions explicitly prohibit billing for both     2020 CPT Professional Manual;
an E/M Service and a vascular study based on
a note such as this in a patient chart, as follow    Fahimi Decl. ¶ 56; Ex. 55 to Fahimi Decl.,
                                                     excerpts from the CPT 2000 Manual;


                                                     Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
                                                     Dr. Alexander Supp. Report at p.20;

                                                     See also Fahimi Decl. ¶ 8; Ex. 7 to Fahimi
                                                     Decl., July 23, 2020 Dep. Tr. of PVA expert
                                                     Melissa Scott, CPC, CHC, CHIAP at 81:21-
                                                     82:5; Scott Dep. Exs. 5-14 (testifying with
                                                     regard to authorities stating a stand-alone
                                                     report is required, attached to Supp. Report of
                                                     Dr. Alexander—Q. So I understand what
                                                     you're saying, and I'm not asking you if
                                                     they're authoritative. What I'm asking is if
                                                     you're aware of any publication or articles
                                                     that would be contrary to this, to what we just
                                                     went over? A. I am not -- MR. COLE:
                                                     Object to the form. THE WITNESS: Sorry.
                                                     A. I am not aware of anything to the
                                                     contrary, nor am I aware of anything that
                                                     states otherwise. )



                                                    20
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 22 of 38



                                                  See also Fahimi Decl. ¶ 205; Ex. 204 to
                                                  Fahimi Decl., CMS MLN4649244, February
                                                  2019, MLN Booklet at p. 11 (“you are filing a
                                                  bill with the federal government and
                                                  certifying you earned the payment
                                                  requested.”);

                                                  Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                  Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                  (stating fraud includes “incorrect reporting of
                                                  diagnoses or procedures in order to maximize
                                                  payments” and billing for services not
                                                  provided.);

                                                  See Fahimi Decl. ¶¶ 57-74; Exs. 56-73 of
                                                  Fahimi Decl., patient records including
                                                  corresponding billing for patients who had an
                                                  office visit and related ultrasound study at
                                                  PVA;

                                                  See also Fahimi Decl. ¶ 55; Ex. 54 to Fahimi
                                                  Decl., Compendium of patient files for
                                                  patients who had an E/M office visit and
                                                  related ultrasound studies, including
                                                  corresponding billing data for both,
                                                  evidencing double dipping.



44. A variety of healthcare industry              Fahimi Decl. ¶ 198; Ex. 197 to Fahimi Decl.,
publications reemphasize this prohibition,        Dr. Alexander Supp. Report at Exs. 23-29 to
evidencing PVA’s recklessness and deliberate      Supp. Report.
ignorance.
                                                  See also Fahimi Decl. ¶ 8; Ex. 7 to Fahimi
                                                  Decl., July 23, 2020 Dep. Tr. of PVA expert
                                                  Melissa Scott, CPC, CHC, CHIAP at 81:21-
                                                  82:5; Scott Dep. Exs. 5-14 (testifying with
                                                  regard to authorities shown stating a stand-
                                                  alone report is required—Q. So I understand
                                                  what you're saying, and I'm not asking you if
                                                  they're authoritative. What I'm asking is if
                                                  you're aware of any publication or articles
                                                  that would be contrary to this, to what we just
                                                  went over? A. I am not -- MR. COLE:
                                                  Object to the form. THE WITNESS: Sorry.
                                                  A. I am not aware of anything to the
                                                  contrary, nor am I aware of anything that
                                                  states otherwise. )

45. It was PVA’s standard practice to             Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
trigger its billing process as soon as the        Burrow Dep. Tr. at 110:10-23.
vascular study was conducted on the patient
by the technologist, irrespective of whether a


                                                 21
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 23 of 38



PVA physician had completed a written
report, or even looked at the results.

46. The effort to change billing practices       Fahimi Decl. ¶ 3; Ex. 2 to Fahimi Decl.,
was weak, and short lived.                       Burrow Tr. 108:21-109:11 (Q. [W]hat were
                                                 the substantive changes that were made? A.
                                                 Well, for a little bit we were billing and
                                                 coding after the report was signed and read.”).

47. The reasons for the 2017 compliance          Fahimi Decl. ¶ 32: Ex. 31 to Fahimi Decl.,
project, and its implementation, were            May 30, 2017 email from Barbara Burrow to
summarized in a document shared between          Brian Hembling including attachment
Brian Hembling and Barbara Burrow entitled       “Vascular Lab Billing Process Change.”;
“Vascular Lab Billing Process change.” As        DEF007085; DEF007698.
stated in that document, “The billing/coding
process was changed this year. It is now
required for a study to have a completed
report to be signed and read before it is
billed.”

48.    PVA’s “Goal” was a “5 business day        Fahimi Decl. ¶ 32; Ex. 31 to Fahimi Decl.,
average billing time for vascular lab by the     May 30, 2017 email from Barbara Burrow to
end of the year.” “Physicians were having        Brian Hembling including attachment
issues reading reports in a timely fashion.”     “Vascular Lab Billing Process Change.”;
Accordingly, “Read groups were created so        DEF007085, DEF007086; DEF007698;
that any physician could read.”
                                                 See also Fahimi Decl. ¶ 31; Ex. 30 to Fahimi
                                                 Decl. (the first available PVA physician
                                                 would read a vascular study that had “not
                                                 been read for over 48 hrs.”);

                                                 See also Fahimi Decl. ¶ 3; Ex. 2 to Fahimi
                                                 Decl., Burrow Dep. Tr. at 112:4-112:13;
                                                 144:12-144:14; 143:21-144:2.

49. Internal e-mails also indicate that years    Fahimi Decl. ¶ 15; Ex. 14 to Fahimi Decl.,
prior, before PVA began using                    email dated September 5, 2013 from Barbara
MedStreaming, PVA may have actually              Burrow to Kimberly Martin, DEF164346-
awaited final reports before billing. For        164348;
example, in a 2013 e-mail string between
Barbara Burrow and several other PVA             See also Fahimi Decl. ¶ 13; Ex. 12 to Fahimi
employees regarding a set of patients from       Decl., DEF0162835 (2012 e-mail from Ms.
PVA’s Hondo location, after reviewing the        Burrow to a PVA physician urging him to
records, Ms. Burrow wrote: “I looked at the      sign his reports, and that “One is being held
studies that were scanned in. Most of them       for billing awaiting the complete report.”).
were not actually interpreted and cannot be
billed until they are. I have spoken with Al,
who will speak to the doctors.”

50. Internal documents show that PVA             Fahimi Decl. ¶ 23; Ex. 22 to Fahimi Decl.,
closely tracked delays in physician              November 6, 2017 “read and study times” for
interpretation and reporting of vascular         PVA, PVA0236767. (monthly averages of
studies, and knew that studies were not being    between 103 hours (June 2017), and 696


                                                22
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 24 of 38



read. For example, Barbara Burrow ran a             hours (January 2016), between the patient
detailed report from data in MedStreaming           encounter and the PVA physicians’
that tracked the average time it took for PVA       interpretation. In other words, at its very best,
to generate a preliminary report in                 PVA averaged 4 days to complete its studies.
MedStreaming, and for PVA’s physicians to           Most months far exceeded that, including an
then read and sign those reports, at each of        average of 29 days in January 2016.)
PVA’s “downtown” locations (“DT Zone”),
on a monthly basis.

51. Burrow began running these and other            Fahimi Decl. ¶ 30; Ex. 29, June 3, 2016 email
reports in mid-2016. Their purpose, as she          from Barbara Burrow to Dr. Lois Fiala at
described it in an e-mail to PVA physicians         DEF022557;
Dr. Fiala and Dr. Macris, was to “[r]eport
how long it takes the tech to complete the          See also Fahimi Decl. ¶ 3; Ex. 2, Burrow
report after the appointment, and how long it       Dep. Tr. at 83:2-83:13 (“Q. So what does it
takes after it is completed for the physician to    mean where it says, "Also, please check if the
sign. Weekend time is taken out. ICAVL              studies that were not read in time were
states the whole process should take no more        assigned to the appropriate physician"?
than 4 business days. Used to evaluate lab          What were you meaning with that? A. We
overall, individual techs, and report on            had a personal goal for PVA to get studies
physician read times.”                              read quickly. For a regular study, the goal is
                                                    48 hours. Q. And that goal was just for the
                                                    report to be completed or for any other type of
                                                    goal associated with that? A. That goal
                                                    was for 48 hours to when the physician signed
                                                    the report.”)

                                                    See also Fahimi Decl. ¶ 3; Ex. 2 Burrow Dep.
                                                    Tr. 68:18-69:6 (“Q. What does that mean?
                                                    Can you elaborate on that, specifically where
                                                    it says "DT office completion time," that
                                                    portion I read?           MR. COLE: Object
                                                    to the form of the question. A. How long
                                                    it would take the reports -- the reports going
                                                    into MedStreaming to be written up and how
                                                    long after that it took for a physician to sign
                                                    off on it. We were shooting for four. BY
                                                    MS. FAHIMI: Q. Four days. Correct?
                                                    A. What did you say? Q. Four days. Is
                                                    that correct? A. We were shooting for four
                                                    business days.”)

52. An internal e-mail string indicates that        Fahimi Decl. ¶ 12; Ex. 11 to Fahimi Decl.,
as early as 2012, PVA knew that it had a            May 24, 2012 from Monica Garcia to Barbara
serious problem with physicians failing to          Burrow;
read studies and prepare reports. In the e-
mail, a PVA employee, Monica Garcia, tells          Fahimi Decl. ¶ 16; Ex. 15 to Fahimi Decl.,
Barbara Burrow that she “came across some           September 6, 2013 email from Daniel Garcia
unsigned reports by Dr. Sykes,” and asks Ms.        to Barbara Burrow, DEF0164363-
Burrow: “Does he have a lot of unsigned             DEF0164364.
reports?” Ms. Burrow responds, “318,” to
which Ms. Garcia replies, “Yikes.” (Exh. 11).
Similarly, in 2013, one of PVA’s hospital


                                                   23
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 25 of 38



accounts complained that “it appears we do
not routinely receive dictations in a timely
manner from your office on a regular basis.
Sometime these studies are up to two weeks
old before they reach our door.” (Exh. 15.)
Ms. Burrow responded, attempting to
alleviate the concerns: “I know the
turnaround time for signed studies is 48 hrs,
I’ll see what is holding them up.”

53. PVA’s compliance policies include a            Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
“Medical Documentation & Coding                    June 5, 2015 PVA Coding and Compliance
Compliance Pledge,” pursuant to which PVA          Pledge at DEF0000693 (entirety of
employees were to affirm: “I understand that       Compliance Plan DEF0000693-DEF000747).
I am expected to adhere to the standards of
documentation, medical coding, and conduct
described in this pledge so that the Practice
may fulfill its obligations to observe federal,
state, and local laws affecting patients,
colleagues, and institutional partners.”

54. The second page of the Compliance              Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
Pledge includes a summary of the False             June 5, 2015 PVA Coding and Compliance
Claims Act, followed by a paragraph on             Pledge at DEF0000694;
“Documentation,” which begins:
                                                   See also Fahimi Decl. ¶ 205; Ex. 204 to
“Documentation. The Practice subscribes to         Fahimi Decl., CMS MLN4649244, February
the documentation standards published by the       2019, MLN Booklet at p. 11 (“you are filing a
Health Care Financing Administration and the       bill with the federal government and
American Medical Association as published          certifying you earned the payment
and in effect January 1, 1998 and as               requested.”);
periodically updated via CMS bulletins.
Procedural codes as well as diagnosis codes        Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
should only be selected which are supported        Medicare Integrity Manual, Chapter 4 at 4.2.1
in the chart. All services provided should be      (stating fraud includes “incorrect reporting of
documented and coded. Documentation in             diagnoses or procedures in order to maximize
the chart should support a diagnosis code to       payments” and billing for services not
its highest level of specificity. It should be     provided.)
understood that the patient’s chart is the only
defense against of [sic] a claim of fraud or
abuse. If it is not documented, it never
happened and cannot be billed.”

55. The Compliance Pledge further                  Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
describes a supposed internal “[e]valuation of     June 5, 2015 PVA Coding and Compliance
billing practices,” “[t]o insure compliance        Pledge at DEF0000694-DEF0000695
with Federal, State, and local laws.” The
Pledge states: “It is anticipated that the
compliance officer will review or cause to be
reviewed approximately ten claims per
provider per year for services provided during
the preceding three-month period.” “Under
and over coding issues will be identified in


                                                  24
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 26 of 38



the evaluations along with recommended
corrective actions.”

56. Unfortunately, PVA’s Compliance               Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dr.
Officer, Dr. Alsabrook, testified that he is      Alsabrook Dep. Tr. at 21:17-21.
unaware of such a review ever taking place.

57. Attached to PVA’s Compliance Pledge           Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
is a “Compliance Plan.” The Compliance            June 5, 2015 PVA Coding and Compliance
Plan includes an introductory section entitled    Pledge at DEF000698;
“High Risk Areas,” which highlights nine
types of “illegal conduct,” including the very    See also Fahimi Decl. ¶ 205; Ex. 204 to
three engaged in here:                            Fahimi Decl., CMS MLN4649244, February
“1. Billing for items or services not actually    2019, MLN Booklet at p. 11 (“you are filing a
rendered”;                                        bill with the federal government and
“3. Upcoding”; and                                certifying you earned the payment
“4. Duplicate billing                             requested.”);

                                                  Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                  Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                  (stating fraud includes “incorrect reporting of
                                                  diagnoses or procedures in order to maximize
                                                  payments” and billing for services not
                                                  provided.)

58. The Compliance Plan also includes a           Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
section specific to “diagnostic laboratory        June 5, 2015 PVA Coding and Compliance
testing services.” That section even more         Pledge at DEF000700;
specifically confirms PVA’s knowledge that,
with respect to its vascular laboratory           See also Fahimi Decl. ¶ 205; Ex. 204 to
diagnostic services, it should “bill[] for        Fahimi Decl., CMS MLN4649244, February
laboratory services only after they are           2019, MLN Booklet at p. 11 (“you are filing a
performed.” It further affirms the                bill with the federal government and
requirement that: “The CPT or HCPCS code          certifying you earned the payment
used by the billing staff accurately describes    requested.”);
the services that was ordered by the physician
and performed.                                    Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                  Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                  (stating fraud includes “incorrect reporting of
                                                  diagnoses or procedures in order to maximize
                                                  payments” and billing for services not
                                                  provided.)

59. PVA also has a “Policies and                  Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
Procedures Manual” that reiterates, and adds      June 5, 2015 PVA Coding and Compliance
to, these concepts. Policy Number 03 in the       Pledge 03, DEF000717;
Manual is entitled “Up-coding.” It defines
“Up-coding” as “the practice of selecting         See also Fahimi Decl. ¶ 205; Ex. 204 to
higher paying CPT®/HCPCS codes that are           Fahimi Decl., CMS MLN4649244, February
defined more accurately by lower paying           2019, MLN Booklet at p. 11 (“you are filing a
CPT®/HCPCS codes.”                                bill with the federal government and
                                                  certifying you earned the payment
                                                  requested.”);


                                                 25
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 27 of 38




                                                   Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                   Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                   (stating fraud includes “incorrect reporting of
                                                   diagnoses or procedures in order to maximize
                                                   payments” and billing for services not
                                                   provided.)

60. “Billing items or services not actually        Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
documented,” is equally damning of its own         June 5, 2015 PVA Coding and Compliance
practices.                                         Pledge 04, DEF000718.

61. PVA also has a policy entitled “Misuse Fahimi Decl. ¶ 21; Ex. 20 to Fahimi Decl.,
of provider identification numbers,”            June 5, 2015 PVA Coding and Compliance
confirming its understanding that on the        Pledge 05, DEF000719.
CMS-1500 form, “[t]he performing physician
is the physician that personally provides the
service or supervision of the service. Services
provided by anone other than the physician
whose PIN is claimed should not be claimed
by [PVA]…”

62.    Several PVA employees testified that        Fahimi Decl. 2; Ex. 1 to Fahimi Decl., Dr.
they had never seen PVA’s compliance               Alsabrook Dep. Tr. at 19:15-19 (“I do not
policies, or had never received any formal         recall seeing this manual until I was on the
training on compliance. Dr. Alsabrook,             committee.”);
PVA’s Compliance Officer, testified that he
had never seen PVA’s compliance manual             Fahimi Decl. 10; Ex. 9 to Fahimi Decl., June
until he joined the coding compliance              3, 2020 Dep. Tr. of Martha McGee at 9:8-12;
committee.                                         20:2-11 (testifying she has been the Billing
                                                   Supervisor at PVA for the past 7 years and
                                                   did not recall receiving the Compliance
                                                   Pledge or policies.)

63.     Dr. Alsabrook has been PVA’s               Fahimi Decl. ¶ 2; Ex. 1 to Fahimi Decl., Dr.
Compliance Officer since 2016. Though              Alsabrook Dep. Tr. at 22:15-18; 23:1-23:6.
PVA has no written job description of that
role, Dr. Alsabrook testified that his role was
“[t]o follow all Medicare rules and
regulations, to maintain and ensure that fraud,
erroneous billing, excessive payments are not
performed at PVA, and follow best practices
as merge from Medicare, the societies for
which PVA are members of, and utilize for
expertise.”

64. PVA heavily touts its accreditation by         Fahimi Decl. ¶ 28; Ex. 27 to Fahimi Decl.,
IAC, including on its website.                     PVA website excerpt.
                                                   https://pvasatx.com/about-us/about-pva/

65. Contrary to PVA’s assertions, IAC              See Fahimi Decl. ¶ 40; Ex. 39 to Fahimi
accreditation is relevant to Medicare              Decl., Local Coverage Determination (LCD)
reimbursement.                                     at p. 7, ALEXANDER000076.


                                                  26
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 28 of 38




66.    There are only two qualifying         See Fahimi Decl. ¶ 40; Ex. 39 to Fahimi
accreditation organizations: “Appropriate    Decl., Local Coverage Determination (LCD)
laboratory accreditation is limited to the   at p. 7, ALEXANDER000076.
American College of Radiology (ACR)
Vascular Ultrasound Program, and the
Intersocietal Accreditation Commission (IAC)
division of Vascular Testing.”

67.     The other Medicare-approved                 Fahimi Decl. ¶ 24; Ex. 23 to Fahimi Decl.,
accreditation agency is the American College        ACR Practice Parameter for Communication
of Radiology (ACR). ACR’s guidelines also           of Diagnostic Imaging Findings,
demonstrate the impropriety of PVA’s                ALEXANDER000504-512, at
practices. For example, ACR publishes               ALEXANDER000505;
detailed guidelines entitled “Practice
Parameters.” ACR’s Practice Parameter               See Fahimi Decl. ¶ 40; Ex. 39 to Fahimi
entitled “ACR Practice Parameter for                Decl., Local Coverage Determination (LCD)
Communication of Diagnostic Imaging                 at p. 7, ALEXANDER000076;
Findings” states, among other things:
“Quality patient care can only be achieved          See also Fahimi Decl. ¶¶198, 200; Exs. 197,
when study results are conveyed in a timely         199, Relators’ Expert Supp. Reports of Dr.
fashion to those responsible for treatment          Alexander and Church.
decisions.”

68.    “An official interpretation (final report)   Fahimi Decl. ¶ 24; Ex. 23 to Fahimi Decl.,
by the interpreting physician must be               ACR Practice Parameter for Communication
generated and archived following any                of Diagnostic Imaging Findings
examination, procedure, or officially               ALEXANDER000504-512, at
requested consultation regardless of the site of    ALEXANDER000505;
performance (hospital, imaging center,
physician office, mobile unit, etc).”               See also Fahimi Decl. ¶ 9; Ex. 8, June 2, 2020
                                                    Dep. Tr. of Lyssa Ochoa, M.D., former PVA
                                                    physician describing her current clinic policy
                                                    using same database at 30:18-33:9 (“So once
                                                    a registered vascular tech completes the
                                                    preliminary findings, could you just describe
                                                    for me what the next steps are in your
                                                    interpretation and finalizing those scans?
                                                    A. Once the RVT has completed their study,
                                                    they will write a preliminary conclusion. The
                                                    physician will review the study, the images
                                                    themselves, and edit or change any of the
                                                    interpretations that they see fit. And then, as
                                                    you mentioned, we sign off, which means we
                                                    finalize it and our name gets attached to the
                                                    bottom of that study. Q. And that signing
                                                    off you just mentioned, is that what you're
                                                    saying you use MedStreaming to do? A.
                                                    Correct. Q. So that would be considered
                                                    like a standalone report for the scan. Is that
                                                    correct? A. Correct. Q. And do you
                                                    have any understanding of at what point or
                                                    when those services for ultrasounds that are


                                                27
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 29 of 38



                                                   conducted at SAVE are considered complete
                                                   for purposes of billing globally, as you
                                                   mentioned, to Medicare? A. They are
                                                   complete once the physician has finalized the
                                                   report. Q. That same report we just talked
                                                   about through MedStreaming. Correct? A.
                                                   Correct. Q. So based on what you're
                                                   saying, at your current practice at SAVE do
                                                   you ever bill for the global service, which
                                                   would include the professional component
                                                   related to ultrasound services at SAVE, before
                                                   that final report is signed that you just
                                                   mentioned? A. No. Q. And why is
                                                   that? A. You cannot bill for the
                                                   physician's services until you have finalized
                                                   that report.”) (emphasis added);

                                                   See also Fahimi Decl. ¶ 205; Ex. 204 to
                                                   Fahimi Decl., CMS MLN4649244, February
                                                   2019, MLN Booklet at p. 11 (“you are filing a
                                                   bill with the federal government and
                                                   certifying you earned the payment
                                                   requested.”);

                                                   Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                   Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                   (stating fraud includes “incorrect reporting of
                                                   diagnoses or procedures in order to maximize
                                                   payments” and billing for services not
                                                   provided.)

69. “The final report is the definitive            Fahimi Decl. ¶ 24; Ex. 23 to Fahimi Decl.,
documentation of the results of an imaging         ACR Practice Parameter for Communication
examination or procedure.”                         of Diagnostic Imaging Findings,
                                                   ALEXANDER000504-512 at
                                                   ALEXANDER000506.

70. Apart from at its own vast chain of            Fahimi Decl. ¶ 19; Ex. 18 to Fahimi Decl,
offices, PVA also performs services at several     October 7, 2019 email from Barbara Burrow
local hospitals, with which it is contracted to    to Kathy Britt, DEF0181009-DEF0181010;
perform vascular studies. For services
performed at those hospitals, PVA actually         Fahimi Decl. ¶ 14; Ex. 13 to Fahimi Decl.,
follows the rules, completing written reports      December 21, 2012 email from Carl Negley
within—at most—48 hours of the study being         to Bellinda Conte, Stephanie Pierce, and
performed, and always billing after a final        Teena Wright (“Routine studies- Every effort
report is complete in MedStreaming. As the         will be made for the final interpretation to be
billing process was summarized by Barbara          available within 24 hours of the study
Burrow in an internal e-mail entitled              completion.”);
“Hospital Process,” billing does not occur
“until after [a vascular study] has reached the    See also Fahimi Decl. ¶ 3; Ex. 2 to Fahimi
Final stage which indicates it has been signed     Decl., Burrow Tr. 118:6-8;
off by a physician”



                                                  28
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 30 of 38



71.     PVA also meticulously tracked its            See, e.g., Fahimi Decl. ¶ 29; Ex. 28, April 12,
“Read Times” for interpretations of hospital-        2016 email from Barbara Burrow to Relator
based studies, including identification and          Alicia Burnett at DEF003022.
follow-up on any “Read Time Outliers,”
which it defined as “Routines read over 24 hrs       See also Fahimi Decl. ¶ 35; Ex. 34,
after report completion.”                            September 6, 2018 email from Manolito
                                                     Flores to Barbara Burrow, subject “Missing
PVA feared running afoul of these hospital           Final Report” (“Cardiologist is upset and
guidelines, and knew that delays would risk          patient is pending discharge without a final
patient health.                                      read in the system.”).

72. Medicare does not reimburse for                  Fahimi Decl. ¶ 40; Ex. 39 to Fahimi Decl.,
diagnostic tests used for “screening”                LCD at ALEXANDER000074;
purposes; i.e., patients must have a symptom
or history that requires the vascular studies to     See Fahimi Decl. ¶ 198; Ex. 197 to Fahimi
be performed. And, of course, the                    Decl., Dr. Alexander Supp. Expert Report at
sonographers who conduct the studies are not         pp. 11-12;
qualified or licensed to interpret the studies or
diagnose problems. Accordingly, without a            Fahimi Decl. ¶ 200; Ex. 199 to Fahimi Decl.,
physician’s interpretation, a vascular study is      Supp. Expert Report of Robert Church at 5;
meaningless, and puts patient health and
safety at risk. PVA knows this, which is why,        See also Fahimi Decl. ¶ 205; Ex. 204 to
in the hospital context, as described above,         Fahimi Decl., CMS MLN4649244, February
PVA is essentially fully compliant with the          2019, MLN Booklet at p. 11 (“you are filing a
rules and industry standards.                        bill with the federal government and
                                                     certifying you earned the payment
                                                     requested.”);

                                                     Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
                                                     Medicare Integrity Manual, Chapter 4 at 4.2.1
                                                     (stating fraud includes “incorrect reporting of
                                                     diagnoses or procedures in order to maximize
                                                     payments” and billing for services not
                                                     provided.)


73.    But even in the hospital context, PVA         Fahimi Decl. ¶ 18; Ex. 17 to Fahimi Decl.,
sometimes slips up, and the consequences can         February 22, 2017 email from Lyssa Ochoa
be dire, as a 2017 e-mail from Dr. Alsabrook         M.D. to Dr. Alsabrook at DEF043216;
to other PVA physicians demonstrates:
(Exh. 17). As the e-mail indicates, a “deficit       Q. So somewhere in the patient's chart you
in inpatient vascular lab documentation and          would expect there to be documentation of the
signing” led to “a near miss to negatively           reading physician's interpretation within a few
affect patient care.”                                days of the study being completed?
                                                     MR. COLE: Object to the form. A. I
                                                     think -- I think the next appropriate
                                                     convenient time period is fine. So multiple
                                                     days sounds sufficient.
                                                     (Alsabrook, M.D., Grady D. - Vol. 1, 85:17-
                                                     85:24, June 5, 2020)




                                                    29
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 31 of 38



74. In at least two other ACR Practice                Fahimi Decl. ¶ 52; Ex. 51,
Parameters the need for adequate                      ALEXANDER001570-1575 at
documentation is highlighted:                         ALEXANDER001573;

“Practice Parameter for Performing and                Fahimi Decl. ¶ 53; Ex. 52,
Interpreting Diagnostic Ultrasound                    ALEXANDER001576-1586 at
Examinations” (“Adequate documentation is             ALEXANDER001582.
essential for high-quality patient care. There
should be a permanent record of the                   See also Fahimi Decl. ¶ 8; Ex. 7 to Fahimi
ultrasound examination and its interpretation.        Decl., July 23, 2020 Dep. Tr. of PVA expert
. . . An official interpretation (final report) of    Melissa Scott, CPC, CHC, CHIAP at 81:21-
the ultrasound examination should be                  82:5; Scott Dep. Exs. 5-14 to Scott Dep.
included in the patient’s medical record.”);          (testifying to authorities stating a stand-alone
and “Practice Parameter for the Performance           report is required, attached to Supp. Report of
of Peripheral Venous Ultrasound                       Dr. Alexander—Q. So I understand what
Examination, which was “developed                     you're saying, and I'm not asking you if
collaboratively by the American College of            they're authoritative. What I'm asking is if
Radiology (ACR), the American Institute of            you're aware of any publication or articles
Ultrasound in Medicine (AIUM), the Society            that would be contrary to this, to what we just
for Pediatric Radiology (SPR), and the                went over? A. I am not -- MR. COLE:
Society of Radiologists in Ultrasound (SRU)”          Object to the form. THE WITNESS: Sorry.
                                                      A. I am not aware of anything to the
                                                      contrary, nor am I aware of anything that
                                                      states otherwise. )

75. There is not a single industry                    Fahimi Decl. ¶ 43; Ex. 42 to Fahimi Decl.,
publication that endorses, supports, or               American Institute of Ultrasound in Medicine,
suggests PVA’s billing practices.                     J Ultrasound Med 2020; 39:E1-E4, “Practice
In contrast, there are innumerable industry           Parameter for Documentation of an
publications, articles, and websites that             Ultrasound Examination”: “Accurate and
confirm the appropriate and legal methods of          complete documentation and communication
reporting and billing, which are consistent           by all members of the diagnostic ultrasound
across all areas of specialty that utilize            health care team are essential for high-quality
diagnostic ultrasound                                 patient care. There must be a permanent
                                                      record of the ultrasound examination and its
                                                      interpretation.” ALEXANDER000089; “A
                                                      signed final report of the ultrasound findings
                                                      and impression should be included in the
                                                      patient’s medical record and is the definitive
                                                      documentation of the study.”
                                                      ALEXANDER000090

                                                      Fahimi Decl. 44; Ex. 43 to Fahimi Decl.,
                                                      American Urological Association, “Medical
                                                      Documentation Requirements: Diagnostic
                                                      Urologic Ultrasound and Ultrasound-Guided
                                                      Procedures”:
                                                      “the professional component is the
                                                      interpretation of the test and creation of a
                                                      detailed written report.”
                                                      ALEXANDER000094;




                                                     30
Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 32 of 38



                                “The American Medical Association clarified
                                that if an imaging test is performed on the
                                same day as an Evaluation & Management
                                (E&M) service, that each should be separately
                                documented and billed, as stated in the E&M
                                Services Guidelines Section in the CPT®
                                book.” ALEXANDER000099;

                                Fahimi Decl. ¶ 49; Ex. 48 to Fahimi Decl.,
                                Society of Point of Care Ultrasound
                                (SPOCUS), San Antonio, Texas, “SPOCUS
                                Reimbursement Statement”:
                                “Written Interpretation: Ultrasound
                                documentation reflects the nature of the exam.
                                As the clinical ultrasound exam is
                                immediately interpreted, the findings should
                                be immediately communicated to other
                                providers and consultants by a separate
                                written report and interpretation maintained in
                                the patient’s medical record.” pp. 4-5.

                                Fahimi Decl. ¶ 45; Ex. 44 to Fahimi Decl.,
                                Surgical and Interventional Ultrasound,
                                Chapter 17. Documentation, Coding, Billing,
                                and Compliance, Beth Schrope:
                                “Professional component refers to the
                                physician interpretation services accompanied
                                by a separate, distinctly identifiable report.”
                                (ALEXANDER000418).

                                Fahimi Decl. ¶ 48; Ex. 47 to Fahimi Decl.,
                                MLN Matters Number SE1134 Revised,
                                Department of Health And Human Services,
                                Centeres for Medicare & Medicaid Services:
                                “Medicare Carriers and MACs generally
                                distinguish between an ‘interpretation and
                                report’ of an EKG procedure and a ‘review’
                                of the procedure. A professional component
                                billing based on a review of the findings of
                                these procedures, without a complete, written
                                report similar to that which would be prepared
                                by a specialist in the field, does not meet the
                                conditions for separate payment of the
                                service.” (p. 3)

                                Fahimi Decl. ¶ 42; Ex. 41 to Fahimi Decl.,
                                “SonoSite Ultrasound Reimbursement
                                Information” (Jan. 2019): “Use of ultrasound,
                                without thorough evaluation of organ(s) or
                                anatomic region, image documentation, and
                                final, written report, is not separately
                                reportable.”;



                               31
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 33 of 38



                                                   See also Fahimi Decl. ¶ 8; Ex. 7 to Fahimi
                                                   Decl., July 23, 2020 Dep. Tr. of PVA expert
                                                   Melissa Scott, CPC, CHC, CHIAP at 81:21-
                                                   82:5; Scott Dep. Exs. 5-14 (testifying to
                                                   authorities stating a stand-alone report is
                                                   required, attached to Supp. Report of Dr.
                                                   Alexander—Q. So I understand what you're
                                                   saying, and I'm not asking you if they're
                                                   authoritative. What I'm asking is if you're
                                                   aware of any publication or articles that
                                                   would be contrary to this, to what we just
                                                   went over? A. I am not -- MR. COLE:
                                                   Object to the form. THE WITNESS: Sorry.
                                                   A. I am not aware of anything to the
                                                   contrary, nor am I aware of anything that
                                                   states otherwise.)


76.    PVA’s expert, Dr. Collier, is a vascular    Fahimi Decl. ¶ 7; Ex. 6 to Fahimi Decl., July
surgeon in Pennsylvania. He owns and               22, 2020 Dep. Tr. of Dr. Paul E. Collier, M.D.
operates four vascular laboratories that           at 14:10-16 (owns and operates four labs);
perform vascular studies of the exact same         14:24-25.
type as PVA.

77.     Dr. Collier, however, does not follow      Fahimi Decl. ¶ 7; Ex. 6 to Fahimi Decl. Dr.
PVA’s illegal billing practices. Instead, he       Collier Dep. Tr. at 39:14-40:15
interprets and signs every vascular study
within 24 hours, and never bills until he does     (“Q. Are there ever any situations where you
so.                                                review and sign more than 24 hours after the
                                                   scan is complete? A. It would be unusual.
                                                   It might be something that -- say I was, like,
                                                   off on a Friday and I didn't check it until
                                                   Monday. But usually, I check in pretty much
                                                   every day, even if I'm on vacation. I still have
                                                   to read them officially.

                                                   Q. Are there any other situations at your
                                                   practice where you -- your practice bills a
                                                   payor for a vascular imaging study before the
                                                   vascular lab report has been reviewed and
                                                   signed by you? [Objection] A. In this day
                                                   and age, I'd say -- I would have to say
                                                   probably not. We -- since Streamline is
                                                   hooked to our billing company, you know, to
                                                   the best of my knowledge, they don't bill until
                                                   I sign out on it. I think that's the way it's set
                                                   up now with the billing company that we
                                                   have. The billing company and Streamline
                                                   are sort of -- I don't want to say one and the
                                                   same, but they're sort of the same group that
                                                   do it. So I think until I sign off on, like, an
                                                   H&P or a vascular lab study, it doesn't get
                                                   billed until the signature is on it.”)


                                                  32
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 34 of 38




78. Dr. Collier also has never engaged in       Fahimi Decl. ¶ 7; Ex. 6 to Fahimi Decl., Dr.
PVA’s “double-dipping” practice of billing      Collier Dep. Tr. at 43:17-44:7, 44:8-45:9;
for both an E/M service and a vascular study    49:22-50:4
without completing two separate, stand-alone
reports, one for the visit, and one for the     (“Q. So the vast majority of your services at
interpretation.                                 the vascular lab, you have a patient visit and
                                                then that same day they have a scan or
                                                multiple scans performed? A. Correct.
                                                Q. And you bill for both the -- an E/M code
                                                and for the imaging. Correct? A. Correct.
                                                Q. And in all those cases where you bill for
                                                both an E/M code and an imaging code, by
                                                the time your company bills the payer, there's
                                                both a signed note in the history and physical
                                                EMR and there is a signed vascular lab report.
                                                Correct? [Objection] A. Correct. Since we
                                                went electronic, three or four years ago, yes.”)

                                                (“BY MR. BERGER: Q. And prior to that
                                                time, was your practice different as far as the
                                                timing of billing, vis-à-vis the signing of
                                                reports? A. I'd have to say it probably was
                                                because I would dictate my report sort of
                                                through the hospital system. And, basically,
                                                we used their transcriptionist to do that.
                                                And if the patient came, I would fill out like a
                                                superbill and give it to my office manager,
                                                who did the billing. So before I signed off,
                                                I'm sure those bills were going out. Q.
                                                When you say you would dictate the report,
                                                you would dictate both the history and
                                                physical report and the vascular lab report?
                                                A. Yes, sir. Q. And did that result in two
                                                separate reports or just one report? A.
                                                Two separate reports. Q. Were there --
                                                what would you call those separate reports?
                                                A. Separate reports, not to sound funny.
                                                Q. What was the name for the first one, what
                                                was the name for the second one? A.
                                                Well, one was, obviously, the office visit,
                                                whatever you want to call it, medical records.
                                                The other was the vascular lab report.”)
                                                (“Q. [] So for your patients where you were
                                                doing both an evaluation and management
                                                visit and a scan on the same day, you can't
                                                think of any situation where you did not
                                                dictate and sign the two separate reports?
                                                A/Correct. Yeah. The vascular lab and the
                                                medical history and physical were two
                                                different things.”);



                                               33
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 35 of 38




                                                  See also Fahimi Decl. ¶ 55; Ex. 54 to Fahimi
                                                  Decl., Compendium of patient files for
                                                  patients who had an E/M office visit and
                                                  related ultrasound studies, including
                                                  corresponding billing data for both,
                                                  evidencing double dipping); and
                                                  corresponding patient records at ¶¶57-74 of
                                                  Fahimi Decl.; Exs. 56-73, including patient
                                                  records of patients who had both services
                                                  done at PVA.



79. Most notably, in 2017 PVA embarked            Fahimi Decl. ¶ 31; Ex. 30 to Fahimi Decl. at
on a short-lived “Compliance” project to          DEF007691;
increase the speed at which studies were read,
and to “Allow[] for Compliance,” by “billing
after study interpreted.”

80. As to the “testing only” patients for         Fahimi Decl. ¶ 202; Ex. 201 to Fahimi Decl.,
which PVA submitted vascular study global         Second Supplemental Report of Dr. Nye at
CPT codes without a physician interpretation      Exs. 10a and 10b with non-federal and non-
and report, the number of false claims, and       Medicare payors filtered out.
resulting reimbursements, are as follows:
Reimbursements ,       False Claims
Medicare Part B:       $433,218          4,924
Medicare Railroad Part B: $2,249            32
Medicare Advantage Plans: $336,324
Tri-Care:       $27,580                     17

Total: $852,850

81.    Reimbursements (i.e., payments             Fahimi Decl. ¶ 202; Ex. 201 to Fahimi Decl.,
received by PVA) are reflected as negative        Second Supplemental Report of Dr. Nye at
values in PVA’s data and Dr. Nye’s                Exs. 10a and 10b of the Second Supplemental
summaries, but listed as positive values here.    Report of Dr. Nye, with non-federal and non-
There are also a limited number of                Medicare payors filtered out.
“Takebacks” contained in PVA’s data and Dr.
Nye’s summaries. The figures here
incorporate those “Takebacks.”
  These Reimbursement amounts are extracted
from Exhibit 10b to the Second Supplemental
Report of Dr. Nye, which breaks out the
Reimbursement totals of Exh. 2 to his
Supplemental Report by Payor and Insurance
Name.
 Most claims to Tri-Care are characterized in
PVA’s data as secondary payor claims.
Reimbursements from secondary payors are
not captured in the claim count of Dr. Nye, to
be conservative and avoid duplicate claim
counts. Accordingly, Relators do not seek


                                                 34
       Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 36 of 38



statutory penalties for claims to secondary
payors.

82. The PVA Compliance Plan                          See Fahimi Decl. ¶ 21; Ex. 20, PVA
reemphasizes the importance of billing only          Compliance and Coding Pledge at
for services that have been provided and             DEF000699
properly documented.
83. A 2013 e-mail string also confirms that          Fahimi Decl. ¶ 17; Ex. 16 September 26,
PVA knows its charges must be billed under           2013 email from Andrea Salinas-Cervera to
the physician who actually read the study.           Barbara Burrow at DEF0164397-164400.
See Exh. 16 (“Dr. Macris is the one who read
the study, so the lab should be billed under
him.”).
84. Moreover, Medicare makes clear in                Fahimi Decl. ¶ 205; Ex. 204 to Fahimi Decl.,
various publications that it considers billing       CMS MLN 4649244 at 11.
for services not rendered, and naming the
wrong provider, to be quintessential
examples of fraud and abuse. For example,
CMS publishes a manual for providers
entitled “Medicare Fraud & Abuse: Prevent,
Detect, Report,” which reminds providers,
among other things:
•         “When you submit a claim for
services provided to a Medicare beneficiary,
you are filing a bill with the Federal
Government and certifying you earned the
payment requested and complied with the
billing requirements.”
•         “Examples of improper claims
include: . . . Billing codes that reflect [] a
more expensive treatment than was provided.
. . . Billing services not provided. . . . Billing
separately for services already included in a
global fee, like billing an evaluation and
management service the day after surgery.”
•         “‘If you didn’t document it, it’s the
same as if you didn’t do it.’ The same can be
said for Medicare billing.”
85. The Medicare Program Integrity                   Fahimi Decl. ¶ 206; Ex. 205 to Fahimi Decl.,
Manual, Chapter 4 – Program Integrity,               Medicare Program Integrity Manual, Chapter
similarly provides a detailed list of “Examples      4 at § 4.2.1.
of Medicare Fraud,” including all of those at
issue here:
•         “Incorrect reporting of diagnoses or
procedures to maximize payments;”
•         “Billing for services not furnished
and/or supplies not provided.”
•         “Misrepresenting dates and
descriptions of services furnished or the
identity of the beneficiary or the individual
who furnished the services;”
86. “Double Dipping”: As to testing and              Fahimi Decl. ¶ 201; Ex. 200 to Fahimi Decl.,
E/M visit patients for which PVA submitted           Dr. Nye Supplemental Report at Exhibit 4d;


                                                 35
      Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 37 of 38



vascular study global CPT codes without a         Fahimi Decl. ¶ 202: Ex. 201 to Fahimi Decl.,
separate, stand-alone physician interpretation    Second Supplemental Report of Dr. Nye at 11
and report, the number of false claims, and       (with non-federal and non-Medicare payors
resulting reimbursements, are as follows:         filtered out).
        Reimbursements         False Claims
Medicare Part B:               $2,812,970
Medicare Railroad Part B: $17,475
Medicare Advantage Plans: $5,424,053
Tri-Care:                      $184,020
Total:                         $5,625,548
87. Wrong Provider: As to all of the              Fahimi Decl. ¶ 201; Ex. 200 to Fahimi Decl.,
vascular study charges in the “testing only”      Dr. Nye Supplemental Report at Exhibit 4d;
and “double dipping” categories, where PVA        Fahimi Decl. ¶ 202: Ex. 201 to Fahimi Decl.,
submitted a vascular study global CPT code        Second Supplemental Report of Dr. Nye at 11
under the name of a physician who did not         (with non-federal and non-Medicare payors
ultimately read the study, the number of false    filtered out).
claims, and resulting reimbursements, are as
follows:
        Reimbursements         False Claims
Medicare Part B:       $86,635            962
Medicare Railroad Part B: $231               3
Medicare Advantage Plans: $75,405 721

Tri-Care:   $5,599                          4
Total:      $167,870                    1,690




                                                 36
        Case 5:17-cv-00317-XR Document 95-1 Filed 08/21/20 Page 38 of 38




                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 21st day of August, 2020, I electronically filed the foregoing
instrument with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following counsel of record:

Wallace M. Brylak, Jr.
Brylak & Associates
15900 La Cantera Pkwy, Suite 19245
San Antonio, TX 78256
wbrylak@brylaklaw.com

Sean McKenna
Mark A. Cole
Spencer Fane LLP
2200 Ross Avenue
Suite 4800 West
Dallas, TX 75201
smckenna@spencerfane.com
mcole@spencerfane.com

Stephen J. Romero
Jeff Wurzburg
Norton Rose Fulbright US LLP
Frost Tower
111 W. Houston Street, Suite 1800
San Antonio, TX 78205
stephen.romero@nortonrosefulbright.com
jeff.wurzburg@nortonrosefulbright.com

John M. Deck
Assistant United States Attorney
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216
John.deck@usdoj.gov



                                                      /s/ Justin T. Berger
                                                       Justin T. Berger




                                                 37
